J-A22031-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KEITH T. DOUGHERTY AND LARRY RUNK                IN THE SUPERIOR COURT OF
II,                                                    PENNSYLVANIA

                            Appellants

                       v.

ERIE INSURANCE COMPANY,

                            Appellee                  No. 203 MDA 2015


                Appeal from the Order Entered January 14, 2015
              in the Court of Common Pleas of Cumberland County
                           Civil Division at No.: 14-529


BEFORE: BOWES, J., JENKINS, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                    FILED SEPTEMBER 15, 2015

        Appellants, Keith T. Dougherty (Dougherty) and Larry Runk II (Runk),

appeal pro se from the trial court’s order sustaining the preliminary

objections filed by Appellee, Erie Insurance Company, and dismissing this

declaratory judgment action. We dismiss.

        On January 27, 2014, Dougherty filed a complaint against Appellee,

alleging that he is the lawful assignee of Runk in an automobile insurance

claim.    On February 24, 2014, Appellee filed preliminary objections to the

complaint, arguing, inter alia, that Dougherty failed to produce a valid

assignment agreement. The court sustained the preliminary objections on

May 7, 2014, based on its determination that Dougherty lacked standing.
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A22031-15



On May 27, 2014, Dougherty filed an “Amended Declaratory Judgment,”

which the court treated as an amended complaint.           Appellee again filed

preliminary objections.1       On January 14, 2015, the court entered its order

sustaining Appellee’s preliminary objections and dismissing the action. This

timely appeal followed.

       Preliminarily, we must consider the propriety of this appeal.2

              The requirement of standing under Pennsylvania law is
       prudential in nature, and stems from the principle that judicial
       intervention is appropriate only where the underlying
       controversy is real and concrete, rather than abstract. A party
       has standing to bring a cause of action if it is aggrieved by the
       actions complained of, that is, if its interest in the outcome of
       the litigation is substantial, direct, and immediate. . . .

Hospital & Healthsystem Ass’n of Pa. v. Com., 77 A.3d 587, 599 (Pa.

2013) (citations and quotation marks omitted).

       Here, Dougherty has failed to produce any evidence of a valid

assignment. The only purported documentation is incoherent and is dated

May 27, 2014, four months after the original complaint was filed.          (See

Amended Declaratory Judgment Complaint, 5/27/14, Exhibit 1).               After



____________________________________________


1
 Dougherty subsequently filed a praecipe to add Runk as co-plaintiff, and
Runk filed a pro se praecipe for entry of appearance.
2
  “Justiciability questions are issues of law, over which our standard of
review is de novo and the scope of review is plenary.” Robinson Tp.,
Washington County v. Com., 83 A.3d 901, 917 (Pa. 2013) (citation
omitted).



                                           -2-
J-A22031-15



review of the record, we conclude that the trial court properly dismissed the

complaint for lack of standing.

      Moreover, we emphasize that appellate briefs must conform materially

to the requirements of the Pennsylvania Rules of Appellate Procedure, and

this Court may quash or dismiss an appeal if an appellant fails to conform to

these requirements.    See Pa.R.A.P. 2101; see also Commonwealth v.

Lyons, 833 A.2d 245, 251-52 (Pa. Super. 2003), appeal denied, 879 A.2d
782 (Pa. 2005) (although Court willing to construe pro se materials liberally,

pro se litigants must comply with procedural rules).

      Here, Appellants’ brief is nearly unintelligible and falls well below the

minimum standards set forth in our Rules of Appellate Procedure. Even if we

liberally construe the materials, the lack of pertinent legal argument and

other substantial defects in the brief preclude us from conducting meaningful

review.   See Pa.R.A.P. 2101, 2119(a)-(c).      Accordingly, we dismiss this

appeal.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2015




                                     -3-